OPINION AND ORDER
The trial court awarded summary judgment to appellees finding that appellant’s cause of action for' fraud was barred by the statute of limitations. Specifically, the court found that .appellant “knew or should have known” the evidentiary basis of his claim by a certain time frame. Stancris Sales Co., v. Yong, CA No. 47-99, slip op. at 4 (Trial Div. Sept. 9, 1999) (Order Granting Defense Motion for Summary Judgment).
We find that the statute of limitations presents a triable issue of fact and therefore conclude that summary judgment is not appropriate; T.C.R.C.P. Rule 56. We accordingly reverse and remand.
Appellee’s motion for T.C.R.C.P. Rule 11 sanctions is denied.
It is so ordered.